DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Claims
	Claims 29-40, 42 and 44-53 are pending in the application.  Claims 1-28, 41 and 43 are cancelled.  Claims 50-53 are newly-added.
Priority
	This application claims priority benefit of United States provisional patent application number 61/197,585, filed October 28, 2008.  
Although applicant's claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) is acknowledged, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Patent Application No. 61/197,585, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. It appears that the provisional application fails to provide adequate support for the claimed subject matter with all the requirements of claim 29.  Hence, the benefit of the priority document filing date for claim 29 is denied, and it appears the earliest possible 
Additionally, claim 49 is not supported by the disclosure of any of the prior-filed documentation.  Accordingly, the claimed filing date of October 28, 2008 for claim 49 is denied.  The earliest possible effective filing date for claim 49 is the filing date of the current application, September 10, 2018.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 49 recites a composition comprising the tocotrienol quinone and a solvent selected from the group consisting of toluene; an organic alcohol; n-heptane; isopropyl acetate; mixtures of n-heptane and isopropyl acetate; hexanes, heptanes, pentanes, petroleum ether, or mixtures thereof, acetonitrile; heptane; water; tert-butyl methyl 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 49 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by SHRADER (Bioorganic & Medicinal Chemistry Letters 2011 21:3693-3698; cited previously).
Shrader discloses the compound, α-tocotrienol quinone (aka ATQ3) of the following structure and characteristics (Scheme 1 p. 3695) as a composition with n-heptane.  The accompanying elemental analysis clearly demonstrates that the compound is at least 90% pure, meeting the limitations of the claim.

    PNG
    media_image1.png
    188
    333
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILLER (US 9,370,496; filing date April 28, 2009; cited by Applicants).
Miller (Abstract and throughout) teaches medical treatment of disease comprising administration of tocotrienol quinones.  Test samples, including alpha-tocotrienol quinone, were dissolved in solvents including DMSO, ethanol or PBS (col. 33 lines 27-31).  A person of ordinary skill in the art at the time the invention was made would have readily recognized that ethanol is an organic alcohol.  Selection of alpha-tocotrienol quinone from among the several alternative tocotrienol quinones described (see Tables 1 and 2; col. 17/18), would have been obvious to the skilled artisan at the time the invention was made, as the .
Allowable Subject Matter
Claims 29-40, 42 and 44-48 and 50-53 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compositions comprising 2-((6E, 10E)-3R-hydroxy- 3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3, 5,6-trimethylcyclohexa-2, 5-diene-1,4-dione and a solvent selected from isopropylacetate, n-heptanes, and a mixture thereof, and the claimed compositions comprising 2-((6E, 10E)-3R-hydroxy- 3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3, 5,6-trimethylcyclohexa-2, 5-diene-1,4-dione and a buffer selected from sodium carbonate, sodium hydrogen carbonate, potassium carbonate, potassium hydrogen carbonate, phosphate, and any mixture thereof; wherein in each claimed composition comprises at least about 90% of 2-(3-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6- trimethylcyclohexa-2,5-diene-1,4-dione, are novel and unobvious over the prior art.  The closest prior art is found in MILLER (US 9,370,496; filing date April 28, 2009; cited by Applicants).  Miller teaches alpha-tocotrienol quinone as a composition in solvents including DMSO, ethanol, PBS (see above) or sesame oil (col. 34 Example 2); however, neither the reference, nor its combination with any other prior art of record, teaches or suggests compositions comprising 2-((6E, 10E)-3R-hydroxy- 3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3, 5,6-trimethylcyclohexa-2, 5-diene-1,4-dione and a solvent selected from isopropylacetate, n-heptanes, and a mixture thereof, or the claimed compositions comprising 2-((6E, 10E)-3R-hydroxy- 3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3, 5,6-trimethylcyclohexa-2, 5-diene-1,4-dione and a buffer selected from sodium carbonate, sodium hydrogen carbonate, potassium carbonate, potassium hydrogen carbonate, phosphate, and any mixture thereof; wherein in each claimed composition comprises at least about 90% of 2-(3-hydroxy-3,7,11,15-tetramethylhexadeca-6,10,14-trienyl)-3,5,6- trimethylcyclohexa-2,5-diene-1,4-dione.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/             Primary Examiner, Art Unit 1625